              Case 1:20-cv-06070-ARR-PK Document 7 Filed 12/29/20 Page 1 of 2 PageID #: 36




                                               THE CITY OF NEW YORK
GEORGIA M. PESTANA
                                              LAW DEPARTMENT                                                    ERIN RYAN
Acting Corporation Counsel                        100 CHURCH STREET                           Assistant Corporation Counsel
                                                 NEW YORK, N.Y. 10007                                   Tel.: (212) 356-5056
                                                                                                        Fax: (212) 356-3509
                                                                                                         eryan@law.nyc.gov



                                                                        December 29, 2020

          BY ECF
          U




          Honorable Peggy Kuo
          United States Magistrate Judge
          United States District Court
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                             Re:   Dounya Zayerv. City of New York, et al. 20-CV-6070 (ARR) (PK)

          Your Honor:

                         I am an Assistant Corporation Counsel in the Special Federal Litigation Division
          of the New York City Law Department, assigned to the defense of the above-referenced matter
          on behalf of defendant City of New York. I write to respectfully request a thirty (30) day
          enlargement of time, from January 4 to February 4, 2021, for defendant City to answer or
          otherwise respond to the complaint. This is defendant City’s first request for an enlargement of
          time, and plaintiff’s counsel consents to this request.

                          In the complaint, plaintiff alleges, inter alia, that on or about May 29, 2020, she
          was peacefully protesting when the individual officers subjected her to excessive force. The City
          was properly served with the summons and complaint on or about December 14, 2020.
          Therefore, its answer or response to the complaint is due by January 4, 2021.

                           Before this Office can adequately respond to the complaint, we will need to
          conduct an investigation into the facts of the case, and the requested enlargement will provide
          this Office sufficient time to obtain plaintiff’s medical records, as well as any records that may
          be sealed pursuant to New York Criminal Procedure Law § 160.50. This Office will be sending
          such releases to plaintiff’s counsel this week for execution. Accordingly, this enlargement is
          required so that this Office may obtain properly executed releases from plaintiff, request and
          obtain the underlying documentation, properly investigate the allegations of the complaint and
          fulfill our obligations under Rule 11 of the Federal Rules of Civil Procedure.
Case 1:20-cv-06070-ARR-PK Document 7 Filed 12/29/20 Page 2 of 2 PageID #: 37




               Moreover, we must ascertain whether the purported individual defendant officers
have been served with the summons and complaint. Upon information and belief, neither officer
has requested legal representation from the Office of the Corporation Counsel and upon review
of the docket sheet in this matter, no summons appears to have been executed for the
individually named officers. A decision concerning this Office’s representation of the officers
has not yet been made, and accordingly, this request for an extension of time is not made on their
behalf. Once proper service has been effectuated, pursuant to Section 50-k of the New York
General Municipal Law, this Office must determine, based on a review of the case, whether we
may represent these officers. Each officer must then decide whether they wish to be represented
by this Office. See Mercurio v. The City of New York, et al., 758 F.2d 862, 864-65 (2d Cir.
1985) (quoting Williams v. City of New York, et al., 64 N.Y.2d 800, 486 N.Y.S.2d 918 (1985)
(decision whether to represent individual defendants is made by the Corporation Counsel as set
forth in state law)). Only after this procedure has been followed can we determine how to
proceed in this case.

              In view of the foregoing, defendant City respectfully requests a thirty (30) day
enlargement of time, from January 4 to February 4, 2021, to answer or otherwise respond to the
complaint. Thank you for your consideration herein.

                                                            Respectfully submitted,

                                                                   /s/
                                                            Erin Teresa Ryan
                                                            Assistant Corporation Counsel
                                                            Special Federal Litigation Division



cc:    All Counsel (By ECF)




                                                2
